Case 7:20-mj-02719-UA Document1 Filed 03/10/20 Page 1 of 4

Approved: AMMA en

JAMES MCMAHON
ssistant United States Attorney

Before: THE HONORABLE JUDITH C. McCARTHY
United States Magistrate Judge
Southern District of New York

— eee LLLe - oe LLe x
UNITED STATES OF AMERICA : 20 Mag.-27N
-~Vveon RULE
S{c) (3)
AFFIDAVIT
BRYAN WILLIAM FITZPATRICK,
Defendant.
- oe ee LLL ke x

SOUTHERN DISTRICT OF NEW YORK, ss:

MOHAMED SABRAH, being duly sworn, deposes and says
that he is a Postal Inspector with the United States Postal
Inspection Service, and charges as follows:

On or about March 9, 2020, the United States District
Court for the Southern District of Ohio issued a warrant for the
arrest of Bryan William Fitzpatrick based on a complaint
charging him with conspiracy to distribute a controlled
substance, in violation of 21 U.S.C. § 846. A copy of the
arrest warrant is attached hereto and incorporated by reference
herein.

I believe that Bryan William Fitzpatrick, the
defendant, who was taken into the custody of the Postal
Inspection Service on March 10, 2020, in the Southern District
of New York, is the same individual as Bryan William Fitzpatrick
who is wanted by the United States District Court for the
Southern District of Ohio.

 
Case 7:20-mj-02719-UA Document1 Filed 03/10/20 Page 2 of 4

The bases for my knowledge and for the foregoing
charge are, in part, as follows:

1. I am a Postal Inspector. I have been personally
involved in determining whether Bryan William Fitzpatrick, the
defendant, is the same individual as the Bryan William
Fitzpatrick named in the attached arrest warrant. Because this
Affidavit is being submitted for the limited purpose of
establishing the identity of the defendant, I have not included
in this Affidavit each and every fact that I have learned.
Where I report statements made by others, those statements are
described in substance and in part, unless otherwise noted.

2. Based on my review of documents from proceedings
in the United States District Court for the Southern District of
Ohio, I know that, on or about March 9, 2020, the United States
District Court for the Southern District of Ohio issued the
attached arrest warrant. The Arrest Warrant was issued based on
a complaint charging Bryan William Fitzpatrick with conspiring
to distribute controlled substances, in violation of 21 U.S.C. §
846 (the “Complaint”). The Complaint was filed in connection
with case number 2:20-mj-174 in the Southern District of Ohio.

p

3. On March F 2020, at spproximatery EU) r -
arrested Bryan William Fitzpatrick, the defendant, at his
current residence in Larchmont, NY. Postal Inspectors had
previously seen Bryan William Fitzpatrick leave this residence
and get into a blue Ford, registered to him, that was parked in
front of the residence. I and other members of law enforcement
arrested Bryan William Fitzpatrick at this Larchmont residence.
In addition, based on my participation in this investigation, I

 
Case 7:20-mj-02719-UA Document1 Filed 03/10/20 Page 3 of 4

3

have seen a photograph of the driver’s license of the Bryan
William Fitzpatrick charged in the Complaint. The individual I
arrested appears to be the individual pictured in the driver's
license.

WHEREFORE, I respectfully request that ANTHONY TYLER
NASHATKA, the defendant, be imprisoned or bailed as the case may

. {LX4

Posta nspector Mohamed Sabrah

Sworn to before me this
10th day of March 2020.

LO cal lad LAPD o fil Lagi lh he

THE HONORABLE JUDITH C. McCARTHY
United States Magistrate Judge
Southern District of New York

 

 
 

Case 7:20-mj-02719-UA Document1 Filed 03/10/20 Page 4 of 4

AO 442 (Rev. E1/11) Arrest Warrant Mil

UNITED STATES DISTRICT COURT
for the
Southern District of Ohio

United States of America

 

v. )

) Case No. " _ o A
Bryan William FITZPATRICK ) oo iO rw V7)
)
)
)
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED io arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested} | BRYAN WILLIAM FITZPATRICK .
who is accused of an offense or violation based on the following document filed with the court:

1 Indictment ( Superseding Indictment (J Information 1 Superseding Information at Complaint
1 Probation Violation Petition 1 Supervised Release Violation Petition (Violation Notice O Order of the Court
This offense is briefly described as follows:

21 U.S.C. § 846 - Conspiracy to manufacture, distribute, dispense, or possess with intent to manufacture, dispense, or
possess a schedule IH controlled substance, anabolic steroids.

S420 WwW) u—_>

Date:
issuing officer's signature
Chalsey M. Vascura, U.S. Magistrate Judge

Printed name and fitle

City and state: | Columbus, OH

 

Return

 

This warrant was received on (dare} , and the person was arrested on (date)

at (city and state}

 

 

Date:

Arresting officer's signature

 

Printed name and title

 

 

 
